Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/017692.  Claims 1-14 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by OCHIAI (6,494,799).

Regarding Claim 1, OCHIAI teaches A torque reaction pulley mountable at an inertia crusher to form part of a drive transmission mechanism for rotational drive of an unbalanced mass body within the crusher, the pulley comprising: a drive input portion (1) connectable to a motor to provide rotational drive to the pulley; a drive output portion (10) connectable to the mass body to transmit the rotational drive to the mass body; and a torque reaction coupling (4) formed non-integrally with the drive input and output portions and having a first part anchored in coupled connection with the drive input portion and a second part anchored in coupled connection with the drive output portion so as to be positioned in the drive transmission pathway intermediate the drive input and output portions, the torque reaction coupling including an elastic component (4) configured to transmit a torque to the mass body and to dynamically displace and/or deform elastically in response to a change in the torque resultant from rotation of the mass body within the crusher so as to dissipate the change in the torque at the crusher.

Regarding Claim 2, OCHIAI teaches wherein the torque reaction coupling (4) is attached to the drive input (1) and output portions (10) via releasable attachments (2)(3)(10)(14) such that the elastic component may be mounted and decoupled from the drive input and output portions.

Regarding Claim 3, OCHIAI teaches wherein the torque reaction coupling (4) is mounted at one end of the pulley (1).

Regarding Claim 4, OCHIAI teaches wherein at least parts of the attachments (2)(3)(10)(14) are positioned externally at the pulley.

Regarding Claim 5, OCHIAI teaches wherein the torque reaction coupling (4) is connected indirectly to the drive output portion via at least one drive component (5a) forming a part of the pulley and configured to transmit the torque.

Regarding Claim 6, OCHIAI teaches wherein the torque reaction coupling (4) is connected indirectly to the drive input portion via at least one drive component (3a) forming a part of the pulley (1) and configured to transmit the torque.

Regarding Claim 7, OCHIAI teaches wherein the drive input portion includes an annular belt support component (1b) arranged to mount and positionally support a belt drive to extend at least partially around the belt support component.

Regarding Claim 8, OCHIAI teaches wherein the drive output portion (10) includes a race having an internally extending socket capable of mounting one end of a drive shaft (11) demountably connectable to the pulley (1).

Regarding Claim 9, OCHIAI teaches further comprising a first adaptor flange (3b) coupled between and connecting the drive input portion (1) and the torque reaction coupling (4).

Regarding Claim 10, OCHIAI teaches further comprising a second adaptor flange (5b) coupled between and connecting the drive output portion and the elastic component (4).

Regarding Claim 11, OCHIAI teaches further comprising an adaptor shaft (portion of 10 which 5b surrounds) extending between and connecting the second adaptor flange (5b) and the drive output portion (10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MITROFANOV (4,568,031) in view of OCHIAI (6,494,799).

Regarding Claim 14, MITROFANOV teaches An inertia cone crusher comprising a pulley 
MITROFANOV does not teach the pulley of Claim 1.
OCHIAI teaches the pulley of Claim 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in MITROFANOV to have the configuration in OCHIAI to limit the amount of torque transmitted for protecting drive train and cone crusher components.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the elastic component includes at least one disc having spokes configured to deform via twisting about a rotational axis of the pulley in response to transmission of the torque through the pulley with the other elements in Claim 12.
	The prior art does not teach or suggest further comprising a plurality of discs stacked on top of one another via interconnecting members such that the spokes are arranged in series and/or in parallel in the drive transmission pathway intermediate to the drive input and output portions with the other elements in Claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654